 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of one o’clock a.m.
Central Daylight Time October 22, 2007, by and between Tower Tech Holdings, Inc.
(the “Company”), and Lars Moller (the “Executive”).

 

WHEREAS, the Company is engaged in the business of manufacturing components for
the wind turbine, oil and gas, and mining industries;

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the rights, duties, benefits and obligations with respect to the
employment of the Executive by the Company under the terms and conditions herein
provided.

 

NOW, THEREFORE, in consideration of the Executive’s employment with the Company,
and the mutual and respective covenants and agreements of the parties herein
contained, and other good and valuable consideration present but not
specifically set forth, the parties hereto agree as follows:

 

1.             Employment.  The Company hereby agrees to employ the Executive,
and the Executive hereby agrees to be employed by the Company, on the terms and
conditions set forth herein.  This Agreement and Executive’s duties hereunder
shall commence on one o’clock p.m. Central Daylight Time October 22, 2007 (the
“Start Date”) and this Agreement and Executive’s employment hereunder shall end
on the third anniversary thereafter, unless sooner terminated in accordance with
the provisions of Section 6 hereof (the “Term”).

 

                2.             Position and Duties.  During the Term, the
Executive shall serve as Executive Vice President of Business Development of the
Company or such other executive position as assigned by the Company.  The
Executive shall devote all of his working time and efforts to the business and
affairs of the Company except for such time as shall reasonably be required to
serve in connection with civic or charitable activities, or manage Executive’s
financial matters, provided that such activities, in the aggregate, do not
materially impair Executive’s ability to perform the normal duties of his
employment hereunder.  The Executive shall perform those job duties customary to
his position and as assigned by the Company’s Board of Directors (the “Board”)
to the extent such other duties assigned by the Board are consistent with
Executive’s position.

 

                3.             Compensation and Related Matters.

 

                (a)           Base Salary.  The Executive shall receive an
annual base salary of Two Hundred Fifty Thousand Dollars ($250,000.00), less
required and authorized withholding and deductions, subject to review and
adjustment by the Company from time to time (“Base Salary”).

 

--------------------------------------------------------------------------------


 

 

                (b)           Bonus.  During the Term, in addition to the Base
Salary, the Executive may be eligible to earn an annual bonus as determined by
the Compensation Committee of the Board based on individual and Company
performance criteria to be established by the Board.

 

                (c)           Stock.  The Executive shall be eligible to
participate in the Company’s common stock incentive plan as in effect from time
to time.

 

                (d)           Benefits.  Executive shall be entitled to all
rights and benefits for which he is eligible under the terms and conditions of
the Company’s standard benefits and compensation practices that may be in effect
from time to time and provided by the Company to its employees generally.  In
addition to, and not in limitation of, the foregoing, during the Term, the
Executive shall be eligible to accrue up to four weeks (20 business days) of
paid vacation per year exclusive of any business day with respect to which the
Company is closed for business due to any federal, state or local holiday or any
day off generally granted by the Company to its employees, subject to the
Company’s then-current vacation policy (which shall not have the effect of
reducing said four weeks (20 business days) of paid vacation.   In addition to,
and not in limitation of the foregoing, during the Term the Executive shall
receive any additional benefits generally provided by the Company to executive
employees of the Company.

 

                (e)           Expense Reimbursement.  The Company will reimburse
the Executive for reasonable business expenses in accordance with the Company’s
standard expense account and reimbursement policies.

 

(f)            Relocation and Temporary Housing.  In connection with the
Executive’s relocation to the primary corporate office location, the Company
will advance and or reimburse the Executive for reasonable household packing,
moving, storage, related insurance and other costs of such relocation, provided
that (i) such relocation occurs during the Executive’s employment with the
Company and not later than six months immediately following the Start Date; and
(ii) the aggregate of the amounts to be reimbursed and the tax-related payment
with respect thereto shall be in an amount approved by the Board. The Company
shall also provide the Executive with temporary housing in the primary corporate
office location for up to ninety (90) days immediately following the Start Date.

 

4.             Representations and Warranties of Executive.  In order to induce
the Company to employ the Executive, the Executive hereby represents and
warrants to the Company as follows:

 

                (a)           Binding Agreement.  This Agreement has been duly
executed and delivered by the Executive and constitutes a legal, valid and
binding obligation of the Executive and is enforceable against the Executive in
accordance with its terms.

 

                (b)           No Violations of Law.  The execution and delivery
of this Agreement and the other agreements contemplated hereby by the Executive
do not, and the performance by the Executive of his obligations under this
Agreement and the other agreements contemplated hereby will not, violate any
term or provision of any law, or any writ, judgment, decree, injunction, or
similar order applicable to the Executive.

 

 

2

--------------------------------------------------------------------------------


 

                (c)           Litigation.  The Executive is not involved in any
proceeding, claim, lawsuit, or investigation alleging wrongdoing by the
Executive before any court or public or private arbitration board or panel or
governmental department, commission, board, bureau, agency or instrumentality.

 

                                (d)           No Conflicting Obligations. 
Executive is not under, or bound to be under in the future, any obligation to
any person or entity that is or would be inconsistent or in conflict with this
Agreement or would prevent, limit, or impair in any way the performance by him
of his obligations hereunder, including but not limited to any duties owed to
any former employers not to compete or use or disclose confidential
information.  Executive represents and agrees that he will not disclose to the
Company or use on behalf of the Company any confidential information or trade
secrets belonging to a third party, including any former employer.  Executive
further represents and agrees that he has returned, or will return before his
last day of employment with his current employer, all property belonging to
Executive’s current and previous employers, including but not limited to any and
all confidential information.  Provided these representations are met by
Executive and Executive has acted in good faith and has not otherwise violated
any contractual or legal obligations, the Company will provide and pay for legal
services to defend the Executive in the event of litigation initiated by
Executive’s preceding employer.  In the event the Company is required to defend
Executive pursuant to this Section, the Company and Executive shall be
represented by the same legal counsel as chosen by the Company.

 

5.             Restrictive Covenants.

 

                (a)           Confidentiality Critical.  The parties agree that
the business in which the Company is engaged is highly sales-oriented and the
goodwill established between the Executive and the Company’s customers and
potential customers is a valuable and legitimate business interest worthy of
protection under this Agreement.  The Executive acknowledges and agrees that
developing and maintaining business relationships is an important and essential
business interest of the Company.  The Executive further recognizes that, by
virtue of his employment by the Company, he will be granted otherwise prohibited
access to confidential and proprietary data of the Company which is not known to
its competitors and which has independent economic value to the Company and that
he will gain an intimate knowledge of the Company’s business and its policies,
customers, employees and trade secrets, and of other confidential, proprietary,
privileged, or secret information of the Company and its customers (“Customers”)
(collectively, all such nonpublic information is referred to as “Confidential
Information”).

 

This Confidential Information includes, but is not limited to data relating to
the Company’s marketing and servicing programs, procedures and techniques;
business, management and personnel strategies; the criteria and formulae used by
the Company in pricing its products, loss control and information management
services; the Company’s products and services; the Company’s computer system and
software; lists of prospects; customer lists; the identity, authority and
responsibilities of key contacts at accounts of Customers; and the composition
and organization of Customers’ business.  The Executive recognizes and admits
that this Confidential Information constitutes valuable property of the Company,
developed over a long period of time and at substantial expense, and worthy of
protection.  Executive acknowledges and agrees that only through his employment
with the Company could he have the

 

 

3

--------------------------------------------------------------------------------


 

opportunity to learn this Confidential Information.  The Company acknowledges
and agrees that Executive has substantial knowledge of the wind industry.

 

                (b)           Confidential Information.  The Executive shall not
(for any reason), directly or indirectly, for himself or on behalf of any other
person or entity, (A) disclose to any person or entity (except to employees or
other representatives of the Company who need to know such Confidential
Information to the extent reasonably necessary for the Executive to perform his
duties under this Agreement or such employees or representatives to perform
their duties on behalf of the Company, and except as required by law) any
Confidential Information that the Executive may have acquired in the course of
or as an incident to his employment or prior dealings with the Company or any
Customers, including, without limitation, business or trade secrets of, or
products or methods or techniques used by, the Company, or any Confidential
Information whatsoever concerning the Customers, (B) use, directly or
indirectly, for his own benefit or for the benefit of another (other than a
Customer) any of such Confidential Information, or (C) assist any other person
or entity in connection with any action described in either of the foregoing
clauses (A) and (B);

 

(c)           Noninterference with Employees.  The Executive further agrees that
the Company has expended considerable time, energy and resources into training
its other employees (“Co-Workers”).  As a result, during his employment with the
Company and for a period of one (1) year thereafter, the Executive shall not,
for any reason, directly or indirectly, for himself or on behalf of any other
person or entity, (A) induce or attempt to induce any Co-Worker to terminate
employment with the Company, (B) interfere with or disrupt the Company’s
relationship with any of the Co-Workers, (C) solicit, entice, hire, cause to 
hire, or take away any person employed by the Company at that time or during the
12-month period preceding Executive’s last day of employment with the Company,
or (D) assist any other person or entity in connection with any action described
in any of the foregoing clauses (A) through (C).

 

(d)           Non-competition.  The Executive further agrees with the Company to
the following provisions, all of which Executive acknowledges and agrees are
necessary to protect the Company’s legitimate business interests.  The Executive
covenants and agrees with the Company that:

 

                                (i)            The Executive shall not, during
his employment with the Company and for a period of one (1) year thereafter,
either directly or indirectly, engage in, render service or other assistance to,
or sell products or services, or provide resources of any kind, whether as an
owner, partner, shareholder, officer, director, employee, consultant or in any
other capacity, whether or not for consideration, to any person, corporation, or
any entity, whatsoever, that owns, operates or conducts a business that
competes, in any way, with the Company other than the ownership of 5% or less of
the shares of a public company where Executive is not active in the day to day
management of the Company.

 

                                (ii)           The Executive shall not, during
his employment with the Company and for a period of one (1) year thereafter,
either directly or indirectly, (A) solicit, call on or contact any Customer of
the Company for the purpose or with the effect of offering any products or
services of any kind offered by the Company at that time or during his
employment with the Company, (B) request or advise any present or future

 

 

4

--------------------------------------------------------------------------------


 

vendors or suppliers to the Company to cancel any contracts, or curtail their
dealings, with the Company, or (C) assist any other person or entity in
connection with any action described in any of the foregoing clauses (A) through
(B).

 

                                (iii)          During his employment with the
Company, the Executive shall not own, or permit ownership by the Executive’s
spouse or any minor children under the parental control of the Executive,
directly or indirectly, an amount in excess of five percent (5%) of the
outstanding shares of stock of a corporation, or five percent (5%) of any
business venture of any kind, which operates or conducts a business that
competes, in any way, with the Company.

 

(e)           Non-disparagement.  At any time during or after Executive’s
employment with the Company, the Executive shall not disparage the Company or
any shareholders, directors, officers, employees, or agents of the Company.

 

                                                                                               
(f)            Understandings.

 

                                (i)            The provisions of this Section 5
shall be construed as an agreement independent of any other claim.  The
existence of any claim or cause of action of the Executive against the Company,
whether predicated on Executive’s employment or otherwise, shall not constitute
a defense to the enforcement by the Company of the terms of Section 5 of this
Agreement.  If the Executive breaches or threatens to breach any term of this
Section 5, the Company shall be entitled as a matter of right to recover from
the Executive to its reasonable attorneys’ fees, costs, and expenses associated
with enforcing Section 5, in addition to any other remedies available at law or
equity.  The Executive waives any right to a jury trial in any litigation
relating to or arising from this Agreement.

 

                                (ii)           The Executive acknowledges and
agrees that the covenants and agreements contained herein are necessary for the
protection of the Company’s legitimate business interests and are reasonable in
scope and content.  The Executive agrees that the restrictions contained in this
Section 5 are reasonable and will not unduly restrict him in securing other
employment or income in the event his employment with the Company ends.  The
Executive acknowledges and agrees that he executed this Agreement on or before
his first day of employment with the Company.

 

                (g)           Injunctive Relief.  The Executive acknowledges and
agrees that any breach by him of any of the covenants or agreements contained in
this Section 5 would give rise to irreparable injury and would not be adequately
compensable in damages.  Accordingly, the Executive agrees that the Company may
seek and obtain injunctive relief against the breach or threatened breach of any
of the provisions of this Agreement in addition to any other legal remedies
available.

 

                (h)           Reformation and Survival.  The Company and the
Executive agree and stipulate that the agreements and covenants contained in
this Agreement are fair and reasonable in light of all of the facts and
circumstances of the relationship between them.  The Company and the Executive
acknowledge their awareness, however, that in certain circumstances courts have
refused to enforce certain agreements not to compete.  Therefore, in furtherance
of, and not in

 

 

5

--------------------------------------------------------------------------------


 

derogation of, the provisions of this Section 5, the Company and the Executive
agree that, in the event a court should decline to enforce one or more of the
provisions of this Section 5 or decide to limit the temporal or geographic scope
of any restriction, then this Section 5 shall be deemed to be modified or
reformed to restrict the Executive’s conduct to the maximum extent (in terms of
time, geography, and business scope) that the court shall determine to be
enforceable.  The provisions of this Section 5 shall survive the termination of
this Agreement and Executive’s employment, regardless of the reason for such
termination, whether voluntary or involuntary.

 

6.             Termination.

 

                (a)           Termination upon Death.  If the Executive dies
during the Term, this Agreement shall terminate, except that the Executive’s
legal representatives shall be entitled to receive the Base Salary and other
accrued benefits earned up to the date of the Executive’s death.

 

                (b)           Termination By The Company With Cause.  The
Company has the right, at any time during the Term, to terminate the Executive’s
employment with the Company for Cause (as defined below) by giving written
notice to the Executive as described in this Section 6(b) below.  Prior to the
effectiveness of termination for Cause under subclause (i), (ii), (iii) or
(iv) below, the Executive shall be given thirty (30) calendar days’ prior
written notice from the Company, specifically identifying the reasons which are
alleged to constitute Cause for any termination pursuant to the aforementioned
subclauses, and an opportunity to cure in the event the Executive disputes such
allegations; provided, however, that the Company shall have no obligation to
continue to employ the Executive following such thirty (30) calendar day notice
period unless the Executive’s cure meets the Company’s reasonable satisfaction. 
The Company’s termination of the Executive’s employment for Cause under
subclause (v) or (vi) below shall be effective immediately upon the Company’s
written notice to the Executive.  If the Company terminates Executive’s
employment for Cause, the Company’s obligation to the Executive shall be limited
solely to the payment of unpaid Base Salary accrued up to the effective date of
termination plus any accrued but unpaid bonus and benefits.

 

As used in this Agreement, the term “Cause” shall mean and include (i) the
Executive’s abuse of alcohol that affects Executive’s performance of Executive’s
duties under this Agreement, or use of any controlled substance; (ii) a willful
act of fraud, dishonesty or breach of fiduciary duty on the part of the
Executive with respect to the business or affairs of the Company; (iii) material
failure by the Executive to comply with applicable laws and regulations or
professional standards relating to the business of the Company; (iv) material
failure by the Executive to satisfactorily perform his duties hereunder, a
material breach by the Executive of this Agreement, or Executive engaging in
conduct that materially conflicts with the best interests of the Company or that
may materially harm the Company’s reputation; (v) the Executive being subject to
an inquiry or investigation by a governmental authority or self-regulatory
organization such that the existence of such inquiry or investigation may result
in damage to the Company’s business interests, licenses, reputation or
prospects; or (vi) conviction of a felony or a misdemeanor involving moral
turpitude.

 

                (c)           Termination By The Company Without Cause.  The
Company shall have the right, at any time during the Term, to terminate the
Executive’s employment with the Company without Cause by giving written notice
to the Executive, which termination shall be

 

 

6

--------------------------------------------------------------------------------


 

effective thirty (30) calendar days from the date of such written notice.  The
Company may provide 30 days pay in lieu of notice.  If the Company terminates
the Executive’s employment without Cause, the Company’s obligation to the
Executive shall be limited solely to (i) unpaid Base Salary plus any bonus and
benefits accrued up to the effective date of termination; (ii) payments equal to
the Executive’s then-current Base Salary for a period of twelve (12) months; and
(iii) if Executive is eligible for and timely elects COBRA coverage, payment of
Executive’s COBRA premiums for a period of up to twelve (12) months.  As a
condition to his receipt of the post-employment payments and benefits under this
Section 6(c), Executive shall be in compliance with Section 5 of this Agreement,
and required to execute, return, not rescind and comply with a release of claims
agreement in favor of the Company, in a form to be prepared by the Company.  
Executive shall have no duty to mitigate damages under this Section 6(c) during
the applicable severance period and, in the event Executive shall subsequently
receive income from providing Executive’s services to any person or entity,
including self employment income, or otherwise, then no such income shall in any
manner offset or otherwise reduce the payment obligations of the Company
hereunder.

 

                Notwithstanding anything herein to the contrary, this 6(c) shall
not apply if Executive’s employment is terminated by the Company or a succeeding
entity without Cause upon or within  one year of a Change in Control at any time
during the Term as described in Section 7 hereof.  In such case, Section 7 of
this Agreement shall control.

 

                (d)           Termination By The Executive for Good Reason.  The
Executive has the right, at any time during the Term, to terminate his
employment with the Company for Good Reason (as defined below) by giving written
notice to the Company as described in this Section 6(d) below.  Prior to the
effectiveness of termination for Good Reason, the Company shall be given thirty
(30) calendar days’ prior written notice from the Executive, specifically
identifying the reasons which are alleged to constitute Good Reason, and an
opportunity to cure; provided, however, that the Executive shall have no
obligation to continue his employment with the Company following such thirty
(30) calendar day notice period unless the Company cures the event(s) giving
rise to Executive’s Good Reason notice.  As used in this Section 6(d), the term
“Good Reason” shall mean and include (i) assignment to Executive of duties
materially inconsistent with Executive’s position, (ii) requiring the Executive
to move his place of employment more than 50 miles from his place of employment
prior to such move, or (iii) a material breach by the Company of this Agreement;
provided that in any such case Executive has not consented thereto.

 

If the Executive terminates his employment for Good Reason, the Company’s
obligation to the Executive shall be limited solely to (i) unpaid Base Salary
plus any bonus and benefits accrued up to the effective date of termination;
(ii) payments equal to the Executive’s then-current Base Salary for a period of
twelve (12) months; and (iii) if Executive is eligible for and timely elects
COBRA coverage, payment of Executive’s COBRA premiums for a period of up to
twelve (12) months. As a condition to his receipt of the post-employment
payments and benefits under this Section 6(d), Executive shall be in compliance
with Section 5 of this Agreement, and required to execute, return, not rescind
and comply with a release of claims agreement in favor of the Company, in a form
to be prepared by the Company.  Executive shall have no duty to mitigate damages
under this Section 6(d) during the applicable severance period and, in the event
Executive shall subsequently receive income from providing Executive’s services
to any person

 

 

7

--------------------------------------------------------------------------------


 

or entity, including self employment income, or otherwise, then no such income
shall in any manner offset or otherwise reduce the payment obligations of the
Company hereunder.

 

The Executive has the right, at any time during the Term, to terminate his
employment with the Company without Good Reason (as defined above) by giving
written notice to the Company, which termination shall be effective sixty (60)
calendar days from the date of such written notice.  If the Executive terminates
his employment without Good Reason, the Company’s obligation to the Executive
shall be limited solely to the payment of unpaid Base Salary accrued up to the
effective date of termination plus any accrued but unpaid bonus and benefits.

 

                (e)           Termination Upon Disability.  The Company shall
have the right, at any time during the Term, to terminate the Executive’s
employment if, during the term hereof, the Executive becomes physically or
mentally disabled, whether totally or partially, as evidenced by the written
statement of a competent physician licensed to practice medicine in the United
States who is mutually acceptable to the Company and the Executive, so that the
Executive is unable to perform the essential functions of his job duties
hereunder, with or without reasonable accommodation, for (i) a period of three
(3) consecutive months, or (ii) for shorter periods aggregating ninety (90)
calendar days during any twelve-month period.  If the Company terminates
Executive’s employment under this Section 6(e), the Company’s obligation to the
Executive shall be limited solely to the payment of unpaid Base Salary, bonus
and benefits accrued up to the effective date of termination.

 

7.             Change of Control.

 

                (a)           Anything in this Agreement to the contrary
notwithstanding, if, upon or within one year of a Change of Control (as defined
below), the Company or a succeeding entity terminates Employee without Cause (as
defined above) at any time during the Term, the Company or the succeeding
entity’s obligation to the Executive shall be (i) unpaid Base Salary, bonus and
benefits accrued up to the effective date of termination, (ii) a lump sum
payment equal to Executive’s then-current Base Salary for a period of twelve
(12) months, to be paid within sixty (60) calendar days following Executive’s
last day of employment, and (iii) if Executive is eligible for and timely elects
COBRA coverage, payment of Executive’s COBRA premiums for a period of up to
twelve (12) months.  In the event of a without Cause Change of Control
termination as described herein, these payments shall be in lieu of, and not in
addition to, any severance pay or benefits set forth in Sections 6(c) of this
Agreement. As a condition to his receipt of the post-employment payments and
benefits under this Section 7(a), Executive shall be in compliance with
Section 5 of this Agreement, and required to execute, return, not rescind and
comply with a release of claims agreement in favor of the Company or a
succeeding entity, in a form to be prepared by the Company or a succeeding
entity.

 

(b)           Change of Control Defined.  A “Change of Control” means: (i)  The
consummation of any merger, consolidation, exchange, or reorganization to which
the Company is a party if the individuals and entities who were stockholders of
the Company immediately prior to the effective date of such transaction have,
immediately following the effective date of such transaction, beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of less than fifty percent (50%) of the total combined voting power of all
classes of

 

 

8

--------------------------------------------------------------------------------


 

securities issued by the surviving corporation; (ii) The stockholders of the
Company approve any plan or proposal for the liquidation of the Company; (iii) A
sale, lease or other transfer of all or substantially all of the assets of the
Company to any person or entity which is not an Affiliate of the Company; or
(iv) The acquisition, without prior approval by resolution adopted by the Board,
of direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities of the Company representing, in
the aggregate, more than fifty percent (50%) or more of the total combined
voting power of all classes of the Company’s then-issued and outstanding
securities by any person or entity or by a group of associated persons or
entities acting in concert; provided, however, that a Change of Control will not
be deemed to occur if such acquisition is initiated by Participant or an entity
in which Participant owns fifty percent (50%) or more of the total combined
voting power of all classes of such entity’s securities, or if Participant or
such entity is a member of the group of associated persons or entities acting in
concert.  In all cases, the determination of whether a Change of Control has
occurred shall be made in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations, notices and other
guidance of general applicability issued thereunder.

 

8.             Code Section 409A.  Notwithstanding anything herein to the
contrary, if any payments to be made to the Executive hereunder are subject to
the requirements of Code Section 409A and the Company determines that Executive
is a “specified employee” as defined in Code Section 409A as of the date of the
termination, such payments shall not be paid or commence earlier than the date
that is six months after the termination, but shall be paid or commence during
the calendar year following the year in which the termination occurs and within
thirty (30) calendar days of the earliest possible date permitted under Code
Section 409A.

 

9.             Successors; Assignment, Etc.; Third Party Beneficiaries.

 

                (a)           Executive consents to and the Company shall have
the right to assign this Agreement to its successors or assigns.  All covenants
or agreements hereunder shall inure to the benefit of and be enforceable by or
against its successors or assigns.  The terms “successors” and “assigns” shall
include, but not be limited to, any succeeding entity upon a Change in Control.

 

                (b)           Neither this Agreement nor any of the rights or
obligations of the Executive under this Agreement may be assigned or delegated
except as provided in the last sentence of this Section 9(b).  This Agreement
and all rights of the Executive hereunder shall inure to the benefit of and be
enforceable by, and shall be binding upon, the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.  If the Executive should die while any amounts would
still be payable to him hereunder had he continued to live, then all such
amounts (unless otherwise provided herein) shall be paid in accordance with the
terms of this Agreement to the devisee, legatee, or other designee under the
Executive’s testamentary will or, if there be no such will, to the Executive’s
estate.

 

10.          Notice.  For purposes of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or when mailed by United
States registered or certified mail, return receipt requested, first-class
postage prepaid, addressed as follows:

 

 

9

--------------------------------------------------------------------------------


 

 

If to the Executive :

 

If to the Company :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 10, except that notices of any change of address
shall be effective only upon actual receipt.

 

11.          Miscellaneous.  No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing signed by the Executive and such officers as may be specifically
designated by the board of directors of the Company.  No waiver by either party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any other time.  No agreements
or representations (whether oral or otherwise, express or implied) with respect
to the subject matter of this Agreement have been made by either party which are
not set forth expressly in this Agreement or which are not specifically referred
to in this Agreement.  The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of
Wisconsin.  Unless the context otherwise requires, words using the singular or
plural number shall respectively include the plural or singular number, and
pronouns of any gender shall include each other gender.

 

12.          Validity.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future law or court
decision, and if the rights or obligations of the Company and the Executive will
not be materially and adversely affected thereby, (a) such provision shall be
fully severable from this Agreement, (b) this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom, and (d) in
lieu of such illegal, invalid, or unenforceable provision, there shall be added
automatically as a part of this Agreement a legal, valid, and enforceable
provision as similar to the terms and intent of such illegal, invalid, or
unenforceable provision as may be possible.

 

13.          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

14.          Litigation.  The parties agree that the exclusive venue for any
litigation commenced by the Company or the Executive relating to this Agreement
shall be the state courts located in Milwaukee County, Wisconsin and the United
States District Court, Eastern District of Wisconsin in Milwaukee County,
Wisconsin.  The parties waive any rights to object to venue as set forth herein,
including any argument of inconvenience for any reason.

 

 

10

--------------------------------------------------------------------------------


 

15.          Entire Agreement.  This Agreement constitutes (i) the binding
agreement between the parties and (ii) represents the entire agreement between
the parties and supersedes all prior agreements relating to the subject matter
contained herein. All prior negotiations concerning Executive’s employment with
the Company have been merged into this Agreement and are reflected in the terms
herein.

 

                IN WITNESS WHEREOF, the parties have duly executed and delivered
this Agreement as of the date first above written.

 

 

EXECUTIVE:

 

 

 

By: /s/ Lars Moller

 

Name: Lars Moller

 

 

 

 

 

COMPANY:

 

 

 

TOWER TECH HOLDINGS, INC.

 

 

 

By: /s/ Steven A. Huntington

 

Name:  Steve Huntington

 

Title:   Chief Financial Officer

 

 

 

 

 

 

11

--------------------------------------------------------------------------------